Citation Nr: 0206915	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  96-05 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected mechanical lower back pain with degenerative disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for the service-
connected amputation of the right leg below the knee, 
currently evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to June 1958.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Atlanta, Georgia Regional Office 
(RO), which denied increased ratings for the service 
connected amputation of the right leg below the knee and 
lumbosacral strain.

A hearing was held in July 1997 before the undersigned member 
of the Board sitting at the RO.

The Board remanded the case in October 1997 for additional 
development of the record and for the RO to consider 
entitlement to a separate rating for the scars from the 
amputation.

By rating action on January 2002, the RO recharacterized the 
service-connected back disability as mechanical lower back 
pain with degenerative disc disease and granted a 40 percent 
rating, effective from May 31, 1994.  Since the increase to a 
40 percent disability rating for the veteran's back 
disability is less than the maximum evaluation available for 
that disorder, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2002, the RO also granted a separate 10 percent 
rating for skin irritation and scarring due to right lower 
extremity prosthesis, effective from May 31, 1994.  The 
veteran has not disagreed with that rating and it will not be 
further addressed.

In April 2002, the veteran's representative raised the issue 
of entitlement to special monthly compensation based on the 
need for aid and attendance.  That issue has not been 
adjudicated and is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected mechanical low back pain 
is manifested by complaints of constant low back pain, and 
objective findings of pain on motion, weakness and excess 
fatigability, with narrowing of disc space but no 
neurological signs.

2.  The veteran's right below the knee amputation permits the 
use of a prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for service-connected mechanical low back pain are 
not met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295-5293 
(2001).

2.  The criteria for disability rating in excess of 40 
percent for the service-connected right below the knee 
amputation have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 5163, 
5164, 5165 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen 
previously finally denied claims, not here pertinent.  See 66 
Fed. Reg. 45620 (August 29, 2001); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been provided VA examinations 
with regard to his claims.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been specifically notified concerning what type 
of evidence is necessary with respect to his claim.  See 38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (to be codified as amended at 38 C.F.R. § 3.159(b)).  
In compliance with the Board's October 1997 Remand 
instruction, the RO requested the veteran, by letter dated in 
January 2001, to identify treatment records pertaining to the 
service-connected disabilities.  He was requested to provide 
the addresses for Dr. Victor and Dr. Rathburn and releases 
for those treatment records.  The veteran did not respond to 
that request.  Having been informed of the need for him to 
provide access to those records, and having failed to 
authorize their release, he is aware that the records were 
not received by the RO.  See 38 U.S.C.A. § 5103A(a)(3), 
(b)(2) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (to 
be codified at 38 C.F.R. § 3.159(b)(2), (e)).

By letter dated in April 2001, the RO advised the veteran of 
the VCAA and what evidence is necessary to support his 
claims.  It was again requested that he submit releases so 
that the records of Drs. Victor and Rathburn could be 
obtained.  The veteran did not respond to that letter.  
Additionally, the Board notes that the RO has obtained 
records of the Social Security Administration pertaining to 
the award of benefits in December 1988.  Although the 
decision of Administrative Law Judge with regard to that 
award was not included with the medical records received, the 
Board finds that no further development is necessary.  The 
medial records and the determination predate the veteran's 
May 1994 claim for an increased rating and the determination 
letter would not be pertinent to the issues on appeal.  

There is no indication of any additional records pertinent to 
these claims that the RO failed to obtain.  Further, the 
veteran has been notified in the rating decisions, the 
statement of the case (SOC), supplemental statements of the 
case (SSOC) and associated notice letters, of the evidence 
needed to substantiate his claim and of the evidence lacking.  
The Board concludes that the discussions in the rating 
decisions, SOC, SSOC's and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Generally applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment in the veteran's 
ability to engage in ordinary activities and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10, 4.40, 
4.45 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45 (2001).

III.  Increased rating for mechanical lower back pain

Service connection was established for a back disability 
characterized as lumbosacral strain effective in 1979.  The 
disability was rated 20 percent disabling under Diagnostic 
Code 5295.  The veteran submitted a claim seeking an 
increased rating for that disability in May 1994.  He 
contends that he has constant pain in the lower back and that 
a higher evaluation is warranted.  

By rating dated in January 2002, the RO reclassified the 
veteran's back disorder as mechanical lower back pain with 
degenerative disc disease and increased the rating to 40 
percent, effective in May 1994, pursuant to Diagnostic Code 
5295-5293.  Thus, the RO has evaluated the veteran's 
lumbosacral strain (Diagnostic Code 5295) according to the 
residual condition of intervertebral disc syndrome 
(Diagnostic Code 5293).  See 38 C.F.R. § 4.27 (2001).

All potentially applicable diagnostic codes must be 
considered in evaluating the disability.  Under Diagnostic 
Code 5295, lumbosacral strain, the highest rating available 
is 40 percent.  It requires severe strain, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  With respect 
to these rating criteria, there is no evidence of severe 
strain or of listing of the whole spine to the opposite side, 
or positive Goldthwait's sign.  The veteran does have some 
limitation of forward bending.  On VA examination in July 
1995, he had forward flexion to 60 degrees.  However, in July 
1998, he could flex forward to 110 degrees, limited by pain, 
but without muscle spasm.  On VA examination in July 2000, he 
had forward flexion to 45 degrees.  The examiner said that 
normal flexion for someone his age would be 80 to 90 degrees.  
Thus, the evidence shows, at most, slight to moderate 
limitation of forward flexion, not sufficient to support the 
current 40 percent rating under Diagnostic Code 5295.  

Furthermore, while the veteran has degenerative changes shown 
on x-rays in 1995, 1998, and 2000, and his lateral flexion 
has been limited in July 1995 to 15 degrees and in July 2000 
to 35 degrees, he has not suffered loss of lateral motion.  
The examiner indicated that lateral bending for someone with 
no discomfort would be 45 degrees.  The only criterion he 
meets for the currently-assigned 40 percent rating under 
Diagnostic Code 5295, is narrowing or irregularity of joint 
space, which, without any of the other criteria, including 
severe strain, is alone insufficient to support a 40 percent 
evaluation.

As the evidence shows narrowing of the disc space between L5 
and S1, the RO has incorporated Diagnostic Code 5293 into the 
hyphenated rating.  This does not mean that he is evaluated 
simultaneously under both codes, because both codes 
contemplate limitation of motion, and to evaluate him using 
both would constitute impermissible pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 36-97.

The criteria for evaluating intervertebral disc syndrome 
under Diagnostic Code 5293 provide for a 10 percent 
evaluation for mild manifestations of disability.  A 20 
percent evaluation is appropriate for moderate manifestations 
with recurring attacks.  A 40 percent evaluation is 
applicable for severe manifestations with recurring attacks 
and intermittent relief.  A 60 percent evaluation is the 
highest evaluation provided under that diagnostic code, and 
it requires pronounced manifestations, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Disability ratings under Diagnostic Code 5293 or Diagnostic 
Code 5295 must consider painful motion and related factors 
articulated in sections 4.40, 4.45, and 4.59, because 
limitation of motion is an element of each.  VAOPGCPREC 36-
97.

On VA examination in July 1995, the muscles of the lumbar 
spine were without atrophy or hypertrophy.  There was no 
visible deformity in the spine.  Forward flexion was to 60 
degrees, backward extension was to 0 degrees, bilateral 
lateral flexion was to 15 degrees, right lateral rotation was 
to 5 degrees and right lateral rotation was to 15 degrees.  
The examiner stated that there was subjective evidence of 
pain on motion as the veteran stated that he hurt in every 
aspect of motion.  There was no evidence of any neurological 
involvement.  The diagnosis was chronic low back pain with 
mild spondylosis, degenerative joint disease and scoliosis 
with concavity to the left per radiographic examination.

VA outpatient treatment records dated from March 1992 to 
August 1995 do not show treatment for the veteran's back 
disability.

In July 1997, the veteran testified that he had severe back 
pain.  He indicated that he was unable to sit or stand for 
any long period of time without pain.  He testified that he 
was unable to walk farther than to get to his truck and had 
difficulty leaning forward and lifting heavy objects.  He 
indicated that he was not receiving ongoing treatment for his 
back condition.  He testified that he was awarded Social 
Security disability benefits in 1987. 

On VA examination in July 1998, the veteran complained of 
inability to stand or walk secondary to lower back pain.  He 
reported that he had to limit his daily activities and was 
unable to walk more than just a few yards secondary to 
extreme pain in his lower back.  The examiner noted that the 
veteran's gait was consistent with the right prosthesis and 
he had a rocking motion in his gait.  Examination of the 
spine showed that flexion was to 110 degrees and was limited 
by pain which ran down the veteran's left leg.  Straight leg 
raising was negative.  There was no evidence of muscle spasm 
on examination.  There was no fixed deformity in the 
veteran's posture.  The examiner indicated that x-ray studies 
of the lumbosacral spine showed mild narrowing of the 
intervertebral disc space at L5-S1 posteriorly.  
Mineralization, height, and other intervertebral spaces were 
within normal limits.  There was no spondylolysis or 
spondylolisthesis noted.  The diagnoses included chronic low 
back paravertebral strain secondary to right below knee 
amputation and degenerative joint disease of the lumbar 
spine.  

On VA examination in July 2000, the veteran reported constant 
pain in his back, that was worse with activity.  It was noted 
that it appeared mechanical and when he sat down or relaxed, 
the pain improved.  The examiner indicated that the veteran 
had an abnormal gait, possibly contributed to by his 
amputation on the right.  It was noted that his motion and 
gait were quite limited and rigid and that some of that might 
be due to his low back discomfort.  The veteran could side 
bend to both the right and left approximately 35 degrees.  It 
was indicated that this was limited and someone the veteran's 
age with no back discomfort could side bend to 45 degrees.  
Forward flexion was to 45 degrees.  The examiner commented 
that someone the veteran's age without back discomfort would 
probably be able to have forward flexion to 80 to 90 degrees.  
Motor examination showed 5/5 strength in the muscles of the 
left lower extremity, quadriceps, tibialis anterior, extensor 
hallucis longus and gastroc.  On the right , he was able to 
extend his knee and quadriceps muscle appeared to be intact.  
It was noted that it was difficult to assess the exact 
strength because of the below the knee amputation.  Deep 
tendon reflexes of the left and right patellae were 2+.  The 
left Achilles had no reflex elicited.  Sensation was intact 
to light touch in the left foot.  There was no evidence of 
clonus.  Babinski test was negative.  Seated and supine 
straight leg raising was negative.  The examiner indicated 
that x-ray studies of the lumbar spine demonstrated slight 
interspace narrowing at L5-S1, small anterior osteophytes at 
L1-2 and L4-5.  There was no evidence of spondylolysis, 
spondylolisthesis or acute bony abnormality.  The diagnosis 
was mechanical low back pain with history of L5-S1 
degenerative disease of the disc.  The examiner commented 
that the veteran had loss of motion as compared to someone 
his age.  It was also indicated that there was weakened 
movement and excess fatigability.  There was no excessive 
incoordination seen.  The examiner indicated that the veteran 
had pain on movement which was improved when he sat or did 
not walk and with anti-inflammatory medication.  The 
impression was mild degenerative change of the lumbar spine, 
nothing acute.

VA outpatient treatment records dated from August 1994 to 
January 2001 do not show that the veteran received treatment 
for his back disability.

A rating in excess of 40 percent for the veteran's lumbar 
spine disability under Diagnostic Code 5293 is not warranted.  
The veteran does not exhibit a pronounced intervertebral disc 
syndrome.  Although that code has been incorporated into the 
veteran's rating, the evidence shows only mild narrowing of a 
disc space with no neurological signs or symptoms.  There are 
no persistent symptoms compatible with sciatic neuropathy or 
other neurological findings with little intermittent relief.  
Even recurring attacks of intervertebral disc syndrome 
required for the current 40 percent evaluation are not shown.  
The veteran does not seek outpatient treatment for his lumbar 
spine disorder.  VA outpatient treatment records from 1992 to 
2002 do not contain clinical findings relating to the lumbar 
spine.  The evidence during the entire appeal period does not 
show pronounced manifestations of intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief, which would warrant a 60 percent rating 
under Diagnostic Code 5293.

Likewise, considering Diagnostic Code 5292, limitation of 
motion of the lumbar spine, the current 40 percent rating is 
the highest rating available, and it requires severe 
limitation of motion, which is not shown here.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  The evidence clearly shows that the veteran's lumbar 
spine disability has not met the criteria for assignment of 
the current 40 percent rating on the basis of objective signs 
and symptoms at any time it has been examined by VA over the 
years.  Nor has the veteran sought outpatient treatment 
because of flare-ups of the disorder.  Clearly, the 
currently-assigned 40 percent compensates the veteran for any 
additional limitation of function that might arise on flare-
ups or because of pain on use, as it rates the disability at 
a higher level than is shown by the objective evidence, 
recognizing that the condition may flare and cause additional 
limitation of motion that has not been observed.  This level 
of evaluation is the maximum schedular evaluation for 
limitation of motion, or for lumbosacral strain.  As the 
veteran has not demonstrated any neurological involvement, 
and his disc space narrowing is only mild, the evidence is 
entirely against rating the disability as 60 percent 
disabling under Diagnostic Code 5293.

Ankylosis of the lumbar spine has not been diagnosed, and 
Diagnostic Code 5289 is not for application.  38 C.F.R. Part 
4 (2001).  Moreover, since the veteran has not suffered a 
fracture of bones of the lumbar spine, Diagnostic Code 5285 
is also not for application in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for 
service-connected mechanical lower back pain with 
degenerative disc disease.

IV.  Increased rating for the below the knee amputation

The veteran seeks a rating higher than 40 percent for the 
service-connected below the right knee amputation.  He 
asserts that there is excessive scar and tissue which causes 
pain and problems and that he lacks balance because of the 
amputation.  He also has asserted that the prosthesis causes 
problems with the stump.

Service connection for below the knee amputation of the right 
leg was granted by rating action in August 1958, assigned a 
40 percent rating effective from June 21, 1958.  The 
amputation of the right leg was due to an accidental gunshot 
wound during service.  The veteran's claim for an increased 
rating was received in May 1994.

As noted in the introduction, a separate 10 percent rating 
has been assigned for skin irritation and scarring due to the 
right lower extremity prosthesis for the entire appeal period 
and that rating is not for consideration as part of the 
current appeal. 

The criteria for evaluating amputation of the leg under 
Diagnostic Code 5165 provides a 40 percent disability 
evaluation for amputation of the leg at a lower level, 
permitting a prosthesis.  A 60 percent disability evaluation 
under Diagnostic Code 5164 requires an amputation not 
improvable by prosthesis controlled by natural knee action.  
A 60 percent disability is also warranted when there is a 
defective stump and thigh amputation has been recommended.  
38 C.F.R. Part 4, Code 5163 (2001).

An October 1994 VA outpatient record shows that the veteran 
was seen for a poor fit of the right lower leg prosthesis and 
a new prosthesis was recommended.  

A December 1994 VA amputee/brace clinic note shows that the 
veteran had lost weight and his 10 year old prosthesis no 
longer fit.  It was noted that the prosthesis was well worn 
and in need of replacement.  The examiner indicated that the 
stump was in good condition with atrophy of the stump and 
thigh muscles secondary to wearing a thigh lacer.  A March 
1995 clinic note shows that he received a new prosthesis.  It 
was indicated that he was able to ambulate without an 
assistive device and claimed that the current prosthesis felt 
good.  His gait pattern showed a very slight pistoning of his 
foot and shoe of his stump in the socket but was otherwise 
good.  On physical examination, his residual limb on the 
right revealed a very well healed shrunk atrophied residual 
limb with normal sensation and full range of motion.  A 
December 1998 clinic note indicated that the residual limb 
was well healed and a replacement prosthesis would be 
ordered.  A May 1999 Mental Health Clinic progress note 
indicated that he complained of phantom limb pain, especially 
with damp weather and that he was not overly distressed by 
it.  

In July 1997, the veteran testified that he experienced 
phantom pain due to the amputation.  He indicated that he had 
pressure sores and some leakage on the stump on occasion.  He 
indicated that it would last 2 to 3 weeks and then resolve.  
He testified that he had to take off the prosthesis when he 
had the sores.  He testified that he had not sought treatment 
for that problem and that the only treatment he received was 
when he needed a new prosthesis.  

On VA examination in July 1998, the examiner indicated that 
the veteran's gait was consistent with the right prosthesis, 
and he had a rocking motion in this claim.  The examination 
of the right below the knee amputation shows that the stump 
was not tender, and the scarring was well healed.  A skin 
abnormality was noted.  The diagnoses included status post 
traumatic right below the knee amputation.  

On VA examination in July 2000, the veteran had an abnormal 
gait and it was noted that he used a walking stick for 
balance.  It was noted that his motion and gait were limited 
and rigid, which the examiner attributed to his low back 
discomfort.  

Based upon the objective evidence of record, it is found that 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent for the service-connected below the knee 
amputation of the right leg.  There is no indication that his 
amputation was not improvable by a prosthesis.  While the VA 
examination report noted some abnormality of gait, medical 
evidence during the entire appeal period shows that he is 
able to ambulate with his prosthesis.  The veteran testified 
in July 1997 that he occasionally had pressure sores that 
required that he take off the prosthesis.  He indicated, 
however, that he did not seek treatment for that problem and 
there is no medical evidence that he is unable to use the 
prosthesis.  Therefore, a 60 percent rating under Diagnostic 
Code 5164 is not warranted.  There is no evidence showing 
that his stump was defective to the point that a thigh 
amputation had been recommended, which would warrant a 60 
percent rating under Diagnostic Code 5163,  Therefore, it is 
found that the criteria for an evaluation in excess of 40 
percent have not been met.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected mechanical low back pain is denied.

Entitlement to a disability rating in excess of 40 percent 
for the service-connected right below the knee amputation is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

